RiddiCK, J., (after stating the facts). This is an, action against a railway company by-a female passenger to recover damages for being put off at a place away from the station. It is evident, though, that she was put off near the station, and only a few yards from the public crossing where she wished to alight. But she was frightened, she says, by reason of the fact that it was dark, and that a cattle guard separated her from the crossing. Now it is doubtless true that the employees of the train were guilty of carelessness in putting off the appellee and her young children at night at a place where they would have to pass the cattle guard before reaching the depot or public crossing. If she or her children had been injured in attempting to pass the cattle guard, it would have been entirely just to have held the company responsible for the damages suffered. But no such injury followed. A neighbor saw them alight, and went to them at once, and assisted them to cross the cattle guard, and to reach their destination in safety. • Admitting that the plaintiff is liable for the inconvenience caused by putting the plaintiff off in the enclosed part of the railroad track, so- that she was compelled to pass a cattle guard at night, this by no means justifies the judgment for $1,000 rendered in her .favor, unless the company is responsible for the consequences of the fright and nervous shock which she claims to have sustained, and which, according to the testimony of her father, a physician, resulted in excessive nervous prostration, and in permanent loss pf health. Plaintiff, indeed, bases her right to recover in this case, not on any immediate physical injury suffered by reason of the negligence of the defendant, but upon fright and subsequent prostration and ill health caused by the fright.' But the right to recover for a physical injury resulting from fright or mental anguish only would seem to depend on whether a recovery could he had for such fright and mental anguish. We held in a recent case that damages could not be recovered at law for mental pain and anguish unaccompanied by physical injury and caused by unintentional negligence. Peay v. Western Union Telegraph Co., 64 Ark. 544. And in a case where the law allows no recovery for the mental anguish or fright it would seem logically to follow that no recovery can be had for the consequences or results of the fright; such consequences, as stated by the court of appeals of New York, going merely to show the degree of the fright and the extent of the damages. Mitchell v. Rochester Railway co., 151 N. Y. 107; Spade v. Lynn & Boston R. Co., 168 Mass. 285. But we need not go into a discussion of the reasons for such a rule, for, waiving the question as to whether it would apply to the facts of this case, we think that the claim of plaintiff to recover for the sickness and loss of health alleged to have been suffered by her must be denied upon other grounds. It is a fundamental rule of law that to recover demages on account of the unintentional negligence of another it must appear that the injury was the natural and probable consequences thereof, and that it ought to have been foreseen in the light of the attending circumstances. Scheffer v. Railroad Co., 105 U. S. 249. Now, plaintiff was not ejected from the train. She alighted of her own volition, being assisted by the employees of the company. Through the unintentional carelessness of one of the employees of the company, she was assisted from the train, not at the crossing where she wished to alight, but a few yards away, at a place separated from the crossing by a fence and cattle guard, thus compelling her to pass over the cattle guard to get to the cro.ssing. Plaintiff was not put off in a wilderness, but in a village where others could have been called to her aid, if needed. She was not a stranger, in the village. Her father lived there, and her own home was only a few miles away, and she had been there often. She was, on this occasion, traveling to this village, ánd, as before stated, was put off 'only a few yards from the crossing where she desired to alight. She knew where the depot and the crossing were, and the only trouble was the cattle guard between her and the crossing. . But there were others at or near the depot when she alighted. One of them, who testified as her witness, said that he was only 30 or 40 feet from her when she alighted from the train; that he recognized, her, and went to her immediately, so soon as he could pass the intervening fence and cattle guard. Under these circumstances, we are unable to see any reason why the plaintiff should have been so much frightened. If any fright existed, it must certainly have been over in a minute or two, when assistance arrived. We therefore feel compelled to hold that the long train of physical ills of which she complains was not the natural or probable consequences of defendant’s negligence. No prudent man, knowing all the circumstances, could have foreseen such consequences; and the defendant, under the rule above stated, is not responsible for them. Tt was, no doubt, inconvenient to have to cross the cattle guard. Considering that it was at night, and that plaintiff was a woman, and had with her two young children, there was probably ground for the recovery of something more than nominal damages in this case, to cover the actual inconvenience and injury sustained. But, under the view we take of the law, the verdict is clearly excessive, and based on matters for which the defendant is not liable. The judgment is therefore reversed, and a new trial ordered.